MEMORANDUM **
Naranjan Singh, a native and citizen of Fiji, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his applications for adjustment of status, asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. Reviewing for substantial evidence, Wang v. INS, 352 F.3d 1250, 1253 (9th Cir.2003), we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s discretionary denial of Singh’s application for adjustment of status. See 8 U.S.C. § 1252(a)(2)(B)(i); Hosseini v. Gonzales, 464 F.3d 1018, 1021 (9th Cir.2006).
Substantial evidence supports the agency’s denial of asylum based on an adverse credibility finding. Singh’s testimony was materially inconsistent with his statement to the asylum officer regarding matters that go to the heart of his claim, including whether he was ever physically harmed in Fiji. See Wang, 352 F.3d at 1259. In the absence of credible testimony, Singh failed to demonstrate eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Singh’s CAT claim is based on the same testimony that the agency found not credible, and he points to no other evidence the agency should have considered, his CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.